Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
 
                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 1, 5-14, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 13, “the clearance” lacks antecedent basis.
Claim Rejections - 35 USC § 103
Claims 1, 5-14, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Foerster et al (US 6,149,973) in view of Clinton et al (US 2013/0122196) and Adams et al (WO2015/057729; newly applied).
With respect to amended claim 1, Foerster provides a coating apparatus or coating station comprising a coating vessel including a receiving chamber (17) having an upper and lower rubber gasket (2’, 2) and configured for receiving a substrate (i.e., catalyst carrier); a fluid inlet (not numbered) positioned below the receiving chamber yet to the right of supply pump (11); and a vessel valve (12) positioned below the receiving chamber; a vessel cover (13) configured for a fluid-tight engagement with the coating vessel; the supply pump (11) to deliver a coating solution to the fluid inlet; a return pump (9) to receive the coating solution from the vessel valve; an optional vacuum pump (7), and the fluid inlet (not numbered) positioned above the vessel valve (12).  Foerster is silent concerning the inclusion of a vessel cover fill or level sensor and clearance between an inside surface of the receiving chamber and an outer surface of the substrate being 12mm or less.  However, Clinton provides a coating vessel for coating a catalyst carrier including a receiving chamber defined by an inlet substrate receiver (50) and outlet substrate receiver (55) wherein the catalyst carrier is in a vacuum tight sleeve constituting the receiving chamber wall shaped/molded/integral to the catalyst carrier for filling via the opposing ends of the catalyst carrier without lateral vacuum leakage as evidenced by ([0006, 0016, 0019, 0020, 0034-0036; 0063, 0085-0086]; see Fig. 3) with the inclusion of a cover fill or level sensor (170) to ensure desired fill of the catalyst carrier with coating solution without excess or deficiency of coating solution as evidenced by [0037].  In light of the teachings of Clinton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the Foerster coating vessel including receiving chamber defined by an inlet substrate receiver and outlet substrate receiver wherein the catalyst carrier is in a vacuum tight 
With respect to claim 5, Foerster provides for tail pipe (4; see Fig. 1) to extend below the vessel valve and having outlet.
With respect to claim 6, the Foerster tail pipe (4; see Fig. 1) extends into a collection box or tank (5).

With respect to claim 8, the coating station/apparatus as defined by the combination above would include vacuum pump (7; see Foerster Fig. 1) in fluid connection the suction port positioned above the outlet of the tail pipe which is located at a lower portion of the collection box or tank (5).
With respect to claim 9, the coating station/apparatus as defined by the combination above would include a demister or separator (6) (see Foerster Fig. 1) in the collection box or tank (5).
With respect to claim 10, the coating station/apparatus as defined by the combination above would include a demister or separator (6) (see Foerster Fig. 1) however not in a form having a spout.  However, in so long as the demister or separator meets the function of separating materials, i.e., gas from liquid, used in the apparatus, the spout form of demister or separator would not appear to rise to a level to warrant grant of patentability.
With respect to claims 11-13, Foerster does not detail an apparatus controller, however, Clinton provides for an apparatus controller configurable to receive a signal or info from the sensor and send a control signal or even control the pump(s)/valving/moving part(s) as evidenced by [0037].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a controller as taught by Clinton in the coating station/apparatus as defined by the combination above in order to effect automation of the station/apparatus.

With respect to claim 37, the coating station/apparatus can include coating as well as heating or drying in another apparatus or station as evidenced by (see Foerster, col. 7, lines 24-26, step 8 and claim 1, step d).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Foerster et al (US 6,149,973) in view of Clinton et al (US 2013/0122196), Adams et al (WO2015/057729; newly applied) and further in view of Harris et al (US 2008/0118628).
Foerster provides a coating apparatus or coating station or coating system comprising a coating vessel including a receiving chamber (17) having an upper and lower rubber gasket (2’, 2) and configured for receiving a substrate (i.e., catalyst carrier); a fluid inlet (not numbered) positioned below the receiving chamber yet to the right of supply pump (11); and a vessel valve (12) positioned below the receiving chamber; a vessel cover (13) configured for a fluid-tight engagement with the coating vessel; the supply pump (11) to deliver a coating solution to the fluid inlet; a return pump (9) to receive the coating solution from the vessel valve; an optional vacuum pump (7), and the fluid inlet (not numbered) positioned above the vessel valve (12).  Foerster is silent the inclusion of a vessel cover fill or level sensor, clearance between an inside surface of the receiving chamber and an outer surface of the substrate being 12mm or less, and a weighing station being one of plural stations.  However, Clinton provides a coating vessel for coating a catalyst carrier including a receiving chamber defined by an inlet substrate receiver (50) and outlet substrate receiver (55) wherein the catalyst carrier is in a vacuum tight sleeve constituting the receiving chamber wall shaped/molded/integral to the catalyst carrier for filling via the opposing ends of the catalyst carrier without lateral vacuum leakage as evidenced by 

Response to Arguments
Applicants arguments filed 6/1/2021 have been fully considered but they are not persuasive. 
Applicants contend that all obviousness rejections based on the teachings of Foerster et al (US 6,149,973) in view of Clinton et al (US 2013/0122196) should be withdrawn because Foerster nor Clinton teaches or suggests providing a minimal clearance between an inside surface of the receiving chamber and an outer surface of the substrate (i.e., catalyst carrier/honeycomb) being 12mm or less.  
In response, the combined teachings of Foerster et al (US 6,149,973) in view of Clinton et al (US 2013/0122196) and further in view of Adams et al (WO2015/057729; newly applied) would suggest that the routineer in the art would appreciate providing a minimal clearance between an inside surface of the receiving chamber and an outer surface of the substrate (i.e., catalyst carrier/honeycomb) being 12mm or less because spacers used between an inside surface 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
6/4/2021